          Case 1:15-cr-00317-KMW Document 522 Filed 04/24/20 Page 1 of 3

                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC #: __________________
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED: April 24, 2020
---------------------------------------------------------------X

UNITED STATES OF AMERICA
                                                                          15-CR-317 (KMW)
                                                                        OPINION AND ORDER
                 v.


DEAN SKELOS,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On March 30, 2020, Defendant Dean Skelos moved to reduce his sentence under 18

U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of COVID-19. (ECF No. 508.)

On April 15, 2020, the Government stated in writing to the Court that Defendant had tested

positive for COVID-19 and “will be approved for furlough and home confinement.” (ECF No.

512.) The Government urged the Court to defer ruling on Defendant’s motion for compassionate

release, representing that the motion would be moot upon the BOP’s “imminent” action; all that

remained was for the United States Probation Department to approve Defendant’s proposed

residence. (Id.) The Court obliged, and directed the Government to provide an update as soon as

it learned that Defendant was to be released, and no later than April 20, 2020. According to

Defendant, a BOP official told Defendant on April 17, 2020 that he would be released on

furlough in three days and Defendant signed paperwork related to the furlough. (ECF No. 521.)

        On April 20, 2020, the Government informed the Court that the United States Probation

Department had approved Defendant’s proposed residence, but that the BOP had apparently

reversed its decision: now a “final determination” had yet to made as to whether it would grant

Defendant a furlough, and the BOP was “unlikely” to grant Defendant home confinement. (ECF

                                                        1
           Case 1:15-cr-00317-KMW Document 522 Filed 04/24/20 Page 2 of 3



No. 516.) The Court held a telephone conference on April 21, 2020. The Government has at no

point produced or described any new policy that renders Defendant ineligible for furlough. The

Government alluded to a change in Department of Justice policy, which rendered Defendant

newly ineligible for home confinement because he has not yet served half of his sentence.

       The Government wrote to the Court on April 23, 2020; the Government’s letter is silent

on the BOP’s decision with regard to home confinement, and states with regard to furlough only

that the BOP has “not yet resolved whether to furlough Dean Skelos.” (ECF No. 520.) The

Government states that it has sought daily updates from the BOP but reports no “developments.”

       On the same day, defense counsel reported to the Court that Defendant is now suffering

from costochondritis, an inflammation of the cartilage that connects the ribs to the sternum.

(ECF No. 521.) Defense counsel states that the condition can be brought on by viral respiratory

infections like COVID-19. Defense counsel also states that Defendant is being held in solitary

confinement, and is permitted out of his cell for only one hour every other day. Defense counsel

states that Defendant may shower and change his clothes exclusively during these one-hour

periods.

       In light of the urgency and seriousness of the present circumstances, including those

expressed in the Court’s April 12, 2020 Opinion and Order, and in light of the BOP’s prior

representations to the Court through Government counsel, the Court expected that Defendant

would be granted a furlough or home confinement. The Court requires the BOP to inform the

Court by 5:00 p.m. on April 27, 2020, whether Defendant will be granted a furlough, or whether

the BOP will grant Defendant release on home confinement.

       If the BOP does not intend to grant Defendant a furlough, the Government shall submit

an affidavit by 5:00 p.m. on April 27, 2020 from the appropriate BOP decision-maker explaining



                                                2
         Case 1:15-cr-00317-KMW Document 522 Filed 04/24/20 Page 3 of 3



why the BOP initially stated that Defendant “will be approved for furlough….”, and then later

stated that, instead of being approved for furlough, Defendant is merely under consideration for

furlough.

       If the BOP decides not to seek home confinement for Defendant, the BOP decision-

maker shall submit an affidavit, by 5:00 p.m. on April 27, 2020, explaining why BOP first

decided that Defendant “will be approved for … home confinement,” and later reversed its

decision. The decision-maker shall also state whether there is a reason, in light of all of

Defendant’s circumstances, not to grant Defendant a deviation from the policy that prioritizes for

home confinement those who have served 50% of their sentences, or who have served 25% of

their sentences and have 18 months or fewer remaining on their sentences.

       If the BOP decides that Defendant should remain in custody, the Court requests that the

appropriate BOP decision-maker also explain (1) what provisions (if any) will be made to isolate

Defendant from other inmates without compromising Defendant’s own health and that of other

inmates; and (2) what provisions will be made to provide appropriate medical treatment for

Defendant, in light of his COVID-19-positive status and his costochondritis, as well as his age

and other underlying conditions.


SO ORDERED.

 Dated: New York, New York
        April 24, 2020                                         /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                 3
